Case 5:18-cr-00258-EJD Document 811-7 Filed 06/02/21 Page 1 of 5




        Exhibit 7
             Case 5:18-cr-00258-EJD Document 811-7 Filed 06/02/21 Page 2 of 5




LANCE WADE
 (202) 434-5755
lwade@wc com




                                               August 4, 2020

Via Email

Mr. John C. Bostic, Esquire
Mr. Robert Leach, Esquire
Ms. Vanessa Baehr-Jones, Esquire
Mr. Jeffrey Schenk, Esquire
Assistant United States Attorneys
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113

            Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani
                  No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

        I write to follow up on recent correspondence regarding the Theranos LIS Database.
Your recent disclosures present serious concerns about the government’s failure to preserve and
produce evidence. The accusations against Ms. Holmes set forth in the Rule 404(b) notices
regarding the database are not rooted in evidence the government has gathered, and it is apparent
that the government had not investigated the matter when it made the accusations. Indeed, it
appears the government is trying to mask its own failures and other troubling conduct by
accusing Ms. Holmes of “crimes, wrongs, or others acts.”

       In light of these issues, and pursuant to Rule 16, Brady, and Giglio, please produce the
following information:

      1. An explanation for why the government did not produce a copy of the LIS Database to
         the defense until June 26, 2020, when it has had possession of the database since 2018
         and, among other things, stated that it had produced all Rule 16 material in its possession
         as of September 16, 2019;
        Case 5:18-cr-00258-EJD Document 811-7 Filed 06/02/21 Page 3 of 5


Re: United States v. Holmes and Balwani
August 4, 2020
Page 2

    2. All evidence1 (including internal documents, notes, and correspondence) regarding why
       the government did not produce a copy of the LIS Database to the defense until June 26,
       2020, when it has had possession of the database since 2018 2;

    3. All evidence (including internal documents, notes, and correspondence) reflecting
       discussions about whether the government should seek the LIS Database, via subpoena or
       otherwise;

    4. All evidence in the government’s possession supporting your assertion that Ms. Holmes
       had any involvement in the “Decommissioning [of] Theranos’s Laboratory Information
       System database,” as described in your March 6th and April 3rd 404(b) disclosures;

    5. All evidence in the government’s possession supporting your assertion that anyone other
       than Ms. Holmes had any involvement in the “Decommissioning [of] Theranos’s
       Laboratory Information System database,” as described in your March 6th and April 3rd
       404(b) disclosures;

    6. All evidence (including internal documents, notes, and correspondence) reflecting
       statements that the government was aware of, or told by Theranos or its counsel, that the
       LIS Database would be “decommissioned”;

    7. All evidence (including internal documents, notes, and correspondence) showing the date
       on which the government was made aware of the existence of the LIS Database;

    8. All evidence (including internal documents, notes, and correspondence) indicating that
       the government was told or understood that the LIS Database is evidence that the
       government should obtain in its investigation;




1
  As you know, the government’s Brady and Giglio obligations extend beyond documentary
evidence. If witnesses or counsel have made statements covered by the requests set forth in this
letter, or if other responsive information resides in the recollections of government counsel but
was not memorialized in written form, the government is obligated to disclose that information
and/or statements, whether or not they have been memorialized in notes, MOUs, 302s, or
transcripts. Mellen v. Winn, 900 F.3d 1085, 1089 (9th Cir. 2018) (finding oral statement to law
enforcement required disclosure under Brady/Giglio); United States v. Rodriguez, 496 F.3d 221,
222 (2d Cir. 2007)(stating government cannot not avoid its obligation to disclose
under Brady/Giglio by not writing information down).
2
 To the extent you contend that you have already produced such evidence, please identify it by
bates-number, consistent with your obligations under FRE 404(B) and Local Criminal Rule 16-
1(c)(3).
        Case 5:18-cr-00258-EJD Document 811-7 Filed 06/02/21 Page 4 of 5


Re: United States v. Holmes and Balwani
August 4, 2020
Page 3

   9. All evidence (including internal documents, notes, and correspondence) showing that the
      government was aware that Theranos may cease operations;

   10. All evidence (including internal documents, notes, and correspondence) showing that the
       government was aware that Theranos may sell property or equipment, or close facilities;

   11. All communications or notes of conversations with Theranos or counsel for Theranos
       relating to subpoena compliance efforts;

   12. All evidence (including internal documents, notes, and correspondence) regarding your
       phone call with counsel for Theranos regarding the LIS database, as referenced in
                July 25, 2018 email to the “Wilmer team”;

   13. All evidence (including internal documents, notes, and correspondence) regarding any
       other phone calls in which the government discussed the LIS database with Theranos or
       its counsel;

   14. All evidence (including internal documents, notes, and correspondence) reflecting
       communications with Theranos or its counsel in which the government advised of
       difficulty the government was having accessing the LIS Database;

   15. The “Email with password” referenced in US-REPORTS-0010269;

   16. A photograph of the hard drive referenced in US-REPORTS-0010269;

   17. All chain of custody documents relating to the hard drive referenced in US-REPORTS-
       0010269;

   18. Documents sufficient to show all people who accessed evidence package 1A130, and the
       dates on which they accessed it;

   19. All communications or notes of conversations between the government and Theranos
       (assignment for the benefit of creditors) LLC or counsel for the Assignee regarding the
       LIS database; and

   20. All evidence (including internal documents, notes, and correspondence) reflecting or
       discussing efforts by the government to retrieve, access, or decrypt the data contained on
       the Seagate hard drive referenced in US-REPORTS-0010269.

The Court has previously directed that there are Rule 16 obligations with respect to the FDA and
the CMS, so please ensure that your response includes their conduct with regard to these
requests. If you refuse to produce any of the requested materials on the grounds of privilege or
work product, please log the materials you are not producing so that we can litigate our
disagreements regarding Brady issues. As you undoubtedly know, Brady trumps claims of work
product by the government. United States v. Kohring, 637 F.3d 895, 907 (9th Cir. 2011) (stating
        Case 5:18-cr-00258-EJD Document 811-7 Filed 06/02/21 Page 5 of 5


Re: United States v. Holmes and Balwani
August 4, 2020
Page 4

government has obligation under Brady to disclose all “underlying exculpatory facts” in work
product).

       We appreciate your time and attention to this matter.


                                                    Sincerely,




                                                    Lance Wade

cc:    Jeff Coopersmith, Esq. (by email)
